DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject of claims 6,13, ‘the plurality of separate recesses/protrusions being equidistant to rotational axis (Claims 4,11, respectively) and with different circumferential distances’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 15,16 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on another multiple dependent claims.  See MPEP § 608.01(n).  In addition, claim 15 only depends on claim 14 but recites multiple claims within the body of the claim making it completely unclear and improper. Accordingly, claims 15, 16 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7,8,10,14,15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kusz-5138735.

Kusz discloses 1.    (Original) Polishing pad (34) comprising a top surface (86) adapted for releasable attachment of the polishing pad (34) to a bottom surface (68) of a platelike backing pad (32) of a hand-held power tool (14) and a bottom surface (94) adapted for polishing a surface of a workpiece, the backing pad (32) being actuated by an electric motor (col 4, line 46)of the hand-held power tool (14) in order to make the backing pad (32) together with the polishing pad (34) attached thereto perform a purely rotating (Fig 2, angle grinder) , a random orbital or a roto-orbital working movement, characterized in that the top surface (86) of the polishing pad (34) comprises at least one recess (96-annualr groove-Fig 5) adapted for receiving at least one corresponding protrusion (54,56) located at and protruding from the bottom surface (68) of the plate-like backing pad (32) when the polishing pad (34) is attached to the backing pad (32).

2.    (Original) Polishing pad (34) according to claim 1, wherein the at least one recess comprises an annular groove (96-Fig 5) extending in the top surface (86) of the polishing pad (34) in an equidistant manner in respect to a rotational axis (Fig 5) of the polishing pad (34).

7.    (Original) Plate-like backing pad (32) of a hand-held power tool (14), the backing pad (32) comprising a bottom surface (68) adapted for releasably attaching a top surface (86) of a polishing pad (34), the backing pad (32) being actuated by an electric (col 4, line 46) or pneumatic motor of the hand-held power tool (14) in order to make the backing pad (32) together with the polishing pad (34) attached thereto perform a purely rotating (Figs 2,5), a random orbital or a roto-orbital working movement, characterized in that the bottom surface (68) of the plate-like backing pad (32) comprises at least one protrusion (54/56) protruding from the bottom surface (68) of the backing pad (32) and adapted for entering into a corresponding recess (96-annualr groove) located in the top surface (86) of the polishing pad (34) when the polishing pad (34) is attached to the backing pad (32) See Fig 5.

8.    (Original) Backing pad (32) according to claim 7, wherein the at least one protrusion comprises an annular collar (col3 ,line 31)(Fig 5) protruding from the bottom surface

(68) of the backing pad (32) and extending in an equidistant manner in respect to a rotational axis (Fig 5) of the backing pad (32).


10.    (Original) Backing pad (32) according to claim 8, wherein the annular collar (54/56) extends in an equidistant manner in respect to the outer circumference of the backing pad (32)(Fig 5).


14.    (Original) Hand-held power tool (14) comprising a plate-like backing pad (32) with a bottom surface (68) and a polishing pad (34) with a top surface (86), the bottom surface (68) and the top surface (86) adapted for releasable attachment of the polishing pad (34) to the backing pad (32) (Fig 5), and further comprising an electric (Col 4, line 46) or pneumatic motor adapted for actuating the backing pad (32), in order to make the backing pad (32) together with the polishing pad (34) attached thereto perform a purely rotating (Fig 5-angle grinder), a random orbital or a roto-orbital working movement, characterized in that the bottom surface (68) of the plate-like backing pad (32) comprises at least one protrusion (54/56) protruding from the bottom surface (68) of the backing pad (32) and the top surface (86) of the polishing pad (34) comprises at least one corresponding recess (96-annular groove), wherein the at least one protrusion (54/56) is received by the at least one recess (96) when the polishing pad (34) is attached to the plate-like backing pad (32).

15.    (Original) Power tool (14) according to claim 14, wherein the plate-like backing pad (32) is designed according to one of the claims 7 to 13, i.e. claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6,9,11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusz-5138735
Kusz discloses the invention as detailed above, but does not disclose the annular recess or collar/prtrusion to be along the outer circumference of the top surface of pad (Claims 3, 9) or wherein there are plural recesses/protrusions either at equidistant from rotational axis or different distances (Claims 4-6,1-13).
	However, the coupling of the pad 34 to the backup pad 32 with an interlocking recess and protrusion is disclosed by Kusz.  To have more than one recess and protrusion interlocking the pad to the back-up pad for more secure coupling would have been obvious to one of ordinary skill in the art at time invention was made since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	To have the recess(es)/protrusion(s) along the outer circumference instead of the inner circumference as disclosed by Kusz or to have the recesses/protrusions at different distances from axis would have been an obvious design choice to one of ordinary skill in the art since the interlocking parts (protrusion/collar/recess) toward center of pad/backup pad (and equidistant from axis) would perform equally well to interlocking parts at outer circumference of pad/back-up pad (and at varying distances from axis) and the choice of either would be within the level of ordinary skill since any of the variations (distance from axis and location around circumference) maintain the interlocking coupling of the pad and back-up pad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 25, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723